Sanders, J.
¶50 (concurring) — The majority holds two of the three challenged conditions of Eric Bahl’s community custody are unconstitutionally vague. I agree; two of the conditions are unconstitutionally vague, but the third challenged condition is also unconstitutionally vague. Because the majority reasons otherwise, I write separately.9
¶51 The condition in question requires Bahl to “ ‘not frequent establishments whose primary business pertains to sexually explicit or erotic material.’ ” Majority at 743 (quoting 1 Clerk’s Papers at 28). This condition neither provides Bahl with adequate notice of the proscribed conduct nor provides sufficient standards to prevent arbitrary enforcement.
¶52 A law is vague if it either fails to define the offense with sufficient precision that a person of ordinary intelligence can understand it, or it does not provide standards sufficiently specific to prevent arbitrary enforcement. State *763v. Eckblad, 152 Wn.2d 515, 518, 98 P.3d 1184 (2004) (citing City of Spokane v. Douglass, 115 Wn.2d 171, 178, 795 P.2d 693 (1990)); see also Grayned v. City of Rockford, 408 U.S. 104, 108-09, 92 S. Ct. 2294, 33 L. Ed. 2d 222 (1972). “An ordinance is unconstitutionally vague if either requirement is not satisfied.” Douglass, 115 Wn.2d at 178. In view of these principles, Bahl’s condition of community custody is unconstitutionally vague.
¶53 A person of ordinary intelligence understands the verb “frequent” as meaning to go to on a regular basis.10 As such it does not refer to a single instance of conduct, or even a few instances of conduct. Rather, “frequent” refers to regular instances of conduct. Therefore, the condition that Bahl not “frequent” certain establishments is vague; it cannot be determined from the term “frequent” when Bahl engages in the prohibited activity. In other words, how many times must Bahl visit an adult establishment before it may be said he “frequents” the establishment? Without defining when Bahl “frequents” an establishment, Bahl would be unable “to steer between lawful and unlawful conduct.” Grayned, 408 U.S. at 108. Moreover, without some explicit standards specifying when Bahl “frequents” an establishment, the condition is subject to ad hoc and arbitrary enforcement.11
¶54 Moreover, the terms “sexually explicit” and “erotic” are also vague. A person of ordinary intelligence would *764understand the phrase “ ‘sexually explicit’ ” to refer to an unequivocal expression of sexual content and the word “erotic” as material to arouse sexual desire.12 Yet whether material is unequivocally sexual or arouses sexual desire is tremendously subjective; there are more objects of sexual arousal than can ever be dreamt of in the philosophy13 of this condition. See McVey v. State, 863 N.E.2d 434, 447 (Ind. Ct. App. 2007) (holding postrelease condition prohibiting the possession of “sexually explicit materials” to be unconstitutionally vague); Smith v. State, 779 N.E.2d 111, 118 (Ind. Ct. App. 2002) (holding same).
¶55 Some common examples demonstrate the vagueness of the condition. This condition may prohibit Bahl from shopping for lingerie at the local mall, but it may not. This condition may prohibit Bahl from perusing a collection of Playboy magazines, but it may not. This condition may prohibit Bahl from attending a Karen Finley performance, but it may not.14
¶56 The lawfulness of these examples depends solely on the subjective belief of the particular person charged with monitoring Bahl’s community custody. The danger is that prohibiting “sexually explicit” or “erotic” material ultimately translates into prohibiting whatever the community custody officer finds personally titillating. United States v. Loy, 237 F.3d 251, 266 (3d Cir. 2001). Erotica, like art, is found in the eye of the beholder; yet enforcement of the law cannot be predicated on the subjective belief of the enforcer. Cf. Coates v. City of Cincinnati, 402 U.S. 611, 614, 91 S. Ct. 1686, 29 L. Ed. 2d 214 (1971) (holding an ordinance was *765unconstitutionally vague for prohibiting conduct “entirely depend[ent] upon whether or not a policeman is annoyed”).
¶57 In sum, taking all the challenged terms together and applying their common meaning leaves an ordinary person to wonder what conduct is prohibited. Moreover, the condition fails to provide explicit standards for its application, leading to impermissible ad hoc and arbitrary enforcement. As such this condition is unconstitutionally vague.
¶58 The majority reasons otherwise so I write separately to concur in result only.

 I must also note the majority, in clear dictum, states the presumption of constitutionality of legislative enactments. Majority at 753. This presumption has no place in our constitutional system. See Island County v. State, 135 Wn.2d 141, 155-70, 955 P.2d 377 (1998) (Sanders, J., concurring). Nor should this court pointlessly iterate this unfounded principle. As Justice Robert Jackson eloquently stated in a similar context, “Every repetition imbeds that principle more deeply in our law and thinking and expands it to new purposes. All who observe the work of courts are familiar with what Judge Cardozo described as ‘the tendency of a principle to expand itself to the limit of its logic.’ ” Korematsu v. United States, 323 U.S. 214, 246, 65 S. Ct. 193, 89 L. Ed. 194 (1944) (Jackson, J., dissenting) (quoting Benjamin N. Cabdozo, The Nature of the Judicial Process ¶ 51 (1921)).


 See Webster’s Third New International Dictionary 909 (2002) (defining “frequent” as “to associate with, be in, or resort to often or habitually : visit often”).


 The majority redefines the word “frequent” to mean “never.” Majority at 758 (citing State v. Riles, 135 Wn.2d 326, 349, 957 P.2d 655 (1998)). In Riles this court rejected a challenge to a postrelease condition to “avoid places where children congregate and not frequent places where minors are known to congregate.” Riles, 135 Wn.2d at 349. Mr. Riles challenged the overbreadth of this condition. See id. (“Petitioner claims this prohibition will bar him from all public places. The restriction applies only to places where children commonly assemble or congregate.” (footnote omitted)). But nothing in Riles redefined the word “frequent” to mean “never.” In other words, a prohibition on frequenting a place where children congregate does not necessarily prohibit parking one’s car next to a playground, provided one does not do so on a regular basis. Similarly, a prohibition on frequenting certain establishments does not necessarily prohibit visiting the establishment, provided one does not do so on a regular basis.


 See Webster’s, supra, at 801 (defining “explicit” as “characterized by full clear expression : being without vagueness or ambiguity . . . unequivocal”); id. at 772 (defining “erotic” as “devoted to, or tending to arouse sexual love or desire”).


 See William Shakespeare, Hamlet act 1, sc. 5.


 Karen Finley is an artist known for a performance piece in which she “visually recounts a sexual assault by stripping to the waist and smearing chocolate on her breasts” while using profanity to describe the sexual assault. See Nat’l Endowment for Arts v. Finley, 524 U.S. 569, 596 n.2, 118 S. Ct. 2168, 141 L. Ed. 2d 500 (1998) (Scalia, J., concurring).